DETAILED ACTION
		Response to Amendment
 The amendment filed on 01/04/2021 has been entered and considered by Examiner. Claims 1-3, 5-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16347877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Schierman on 02/10/2021.
The application has been amended as follows:
Title: --- METHODS FOR ENCODING A SOURCE COLOR ILLUSTRATION, 

Allowable Subject Matter
Claims 1-3, 5-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
Nosaka discloses (Figs. 1-16) a method for encoding a source color illustration, the method comprising:
	- inscribing the source illustration in the form of an illustration inscribed in grayscale or in color (Figs. 5 and 7; blocks encoded with user specific data) [0109, 0114-117, 0171, 0225, 0232], 
	- encoding a message in the form of a two-dimensional barcode comprising a set of blocks, each block coding a fragment of the message and comprising a set of (M) rows and (N) columns (Fig. 15A), and each block comprising a set of coding subblocks, each coding subblock (Fig. 15A) comprising a set of bits; 
wherein the encoding comprises: 
- defining or identifying a set of distinctive points in the source illustration (Fig. 15B), 
- calculating a set of attributes according to at least some of the distinctive points of the set of distinctive points to form a set of calculated attributes (Figs. 5 and 7; calculating blocks encoded with user specific data by points) [0109, 0114-117, 0171, 0225, 0232], 
- selecting, from among the set of calculated attributes, a set of at least one attribute making it possible to define a digital fingerprint (user input digital information) [0142-143, 0159, 0196, 0101], 
the method furthermore comprising:
- encoding at least certain items of color information of the source illustration in the two-dimensional barcode [0109, 0114-117, 0171, 0225, 0232].  
Akli discloses (Fig. 1) recording in the message one among: 
- a set of at least one attribute, 
- the digital fingerprint (Fig. 1, abstract), 
- the digital fingerprint as a compressed digital fingerprint (Fig. 1, abstract), 
- the digital fingerprint as an uncompressed signed digital fingerprint (Fig. 1, abstract), and   
- the digital fingerprint as a compressed signed digital fingerprint (Fig. 1, abstract).
	However, all cited prior arts of record fail to disclose in claims 1, and 7, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 01/04/2021.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642